


110 HR 7183 IH: Western Hemisphere Energy Compact Act

U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7183
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2008
			Mr. Engel (for
			 himself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of State to work with the
		  Government of Brazil and the governments of other countries in the Western
		  Hemisphere to develop partnerships to strengthen diplomatic relations and
		  energy security by accelerating the development of biofuels production,
		  research, and infrastructure, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Western Hemisphere Energy Compact Act
			 of 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Western Hemisphere Energy Cooperation
				Forum.
					Sec. 5. United States-Brazil biofuels partnership.
					Sec. 6. Biofuels feasibility studies.
					Sec. 7. Multilateral development banks.
					Sec. 8. Carbon credit trading mechanisms.
					Sec. 9. Energy crisis response mechanism.
					Sec. 10. Energy foreign assistance.
					Sec. 11. Energy public diplomacy.
					Sec. 12. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The engagement of the United States
			 Government on energy issues with the Government of Brazil and the governments
			 of willing countries in the Western Hemisphere is a strategic priority because
			 such engagement can help to—
				(A)reduce the potential for conflict over
			 energy resources;
				(B)maintain and expand reliable energy
			 supplies;
				(C)expand the use of renewable energy;
			 and
				(D)reduce the detrimental effects of energy
			 import dependence.
				(2)Current energy dialogues and agreements
			 should be expanded and refocused, as needed, to meet the challenges described
			 in paragraph (1).
			(3)Countries in the Western Hemisphere can
			 most effectively meet their common needs for energy security and sustainability
			 through partnership and cooperation. Cooperation between governments on energy
			 issues will enhance bilateral and regional relationships among countries in the
			 Western Hemisphere. The Western Hemisphere is rich in natural resources, and
			 there are significant opportunities for the production of renewable energy,
			 including hydro, geothermal, solar, and wind. Countries in the Western
			 Hemisphere can provide convenient and reliable markets for their own energy
			 needs and for foreign trade in energy goods and services.
			(4)Development of sustainable energy
			 alternatives in countries in the Western Hemisphere can improve energy
			 security, balance of trade, and environmental quality, and can provide markets
			 for energy technology and agricultural products.
			(5)The Government of the United States has
			 actively worked with the Government of Brazil to develop a strong biofuels
			 partnership and to increase the production and use of biofuels. On March 9,
			 2007, the Memorandum of Understanding Between the United States and Brazil to
			 Advance Cooperation on Biofuels, was signed in São Paulo, Brazil.
			(6)Brazil and the United States have led the
			 world in the production of ethanol. Deeper cooperation on biofuels with other
			 countries in the Western Hemisphere would extend economic, security, and
			 political benefits.
			(7)The United States is committed to
			 developing a biofuels partnership in the Western Hemisphere that benefits the
			 welfare of the people of the Western Hemisphere. According to the Latin
			 American Energy Organization, the percentage of total energy consumption in
			 each of the following countries in the Western Hemisphere that originated from
			 imported crude oil and oil products in 2005 was—
				(A)2 percent in Argentina;
				(B)93 percent in Barbados;
				(C)7 percent in Bolivia;
				(D)13 percent in Brazil;
				(E)55 percent in Chile;
				(F)4 percent in Colombia;
				(G)56 percent in Costa Rica;
				(H)77 percent in the Dominican
			 Republic;
				(I)20 percent in Ecuador;
				(J)76 percent in El Salvador;
				(K)85 percent in Grenada;
				(L)72 percent in Guatemala;
				(M)100 percent in Guyana;
				(N)93 percent in Haiti;
				(O)81 percent in Honduras;
				(P)91 percent in Jamaica;
				(Q)10 percent in Mexico;
				(R)98 percent in Nicaragua;
				(S)100 percent in Panama;
				(T)46 percent in Paraguay;
				(U)39 percent in Peru;
				(V)34 percent in Suriname;
				(W)45 percent in Trinidad and Tobago;
				(X)79 percent in Uruguay; and
				(Y)0 percent in Venezuela.
				(8)Private sector partnership and investment
			 in all sources of energy is critical to providing energy security in the
			 Western Hemisphere. Several countries in the Western Hemisphere have endangered
			 the investment climate. Other countries in the Western Hemisphere have been
			 unable to make reforms necessary to create investment climates necessary to
			 increase the domestic production of energy.
			(9)It is the policy of the United States to
			 promote free trade in energy among countries in the Western Hemisphere, which
			 would—
				(A)help support a growing energy
			 industry;
				(B)create jobs that benefit development and
			 alleviate poverty;
				(C)increase energy security through supply
			 diversification;
				(D)strengthen relations among countries in the
			 Western Hemisphere through closer cooperation and understanding; and
				(E)promote the
			 production and use of clean forms of energy.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
			(2)BiofuelThe term biofuel means any
			 liquid fuel that is derived from biomass.
			(3)BiomassThe term biomass means any
			 organic matter that is available on a renewable or recurring basis, including
			 agricultural crops, trees, wood, wood wastes and residues, plants (including
			 aquatic plants), grasses, residues, fibers, animal wastes, municipal wastes,
			 and other waste materials.
			(4)Partner countryThe term partner country means
			 a country that, along with the United States and Brazil, joins the Western
			 Hemisphere Energy Cooperation Forum established pursuant to section 4 and has
			 agreed to conduct a biofuels feasibility study under section 6.
			(5)Regional development banksThe term regional development
			 banks means the African Development Bank, the Inter-American Development
			 Bank, the Andean Development Corporation, the European Bank for Reconstruction
			 and Development, and the Asian Development Bank.
			4.Western Hemisphere Energy Cooperation
			 Forum
			(a)Establishment
				(1)In
			 generalThe Secretary of State, in coordination with the
			 Secretary of Energy, shall seek to establish a regional-based ministerial forum
			 to be known as the Western Hemisphere Energy Cooperation Forum (referred to in
			 this section as the Energy Forum). The United States Government
			 shall initially provide the framework for the Energy Forum and shall seek to
			 establish a rotating chairmanship, in consultation with the Government of
			 Brazil.
				(2)MembershipThe Secretary of State, in coordination
			 with the Secretary of Energy, shall seek to include in the Energy Forum
			 membership of other countries in the Western Hemisphere.
				(b)PurposesThe Energy Forum should seek—
				(1)to strengthen relationships between the
			 United States and other countries in the Western Hemisphere through cooperation
			 on energy issues;
				(2)to enhance cooperation, including
			 information and technology sharing, between major energy producers and major
			 energy consumers in the Western Hemisphere, particularly among the Governments
			 of Brazil, Canada, Mexico, and the United States;
				(3)to explore possibilities to work with
			 countries in the Western Hemisphere to promote renewable energy production
			 (particularly in biofuels) and to lessen dependence on oil imports without
			 reducing food availability (particularly in Mexico and Central American
			 countries);
				(4)to ensure that energy contributes to the
			 economic, social, and environmental enhancement of the countries in the Western
			 Hemisphere;
				(5)to provide an opportunity for open dialogue
			 and joint commitments among Energy Forum countries and with private industry;
			 and
				(6)to provide participating countries the
			 flexibility necessary to cooperatively address broad challenges posed to the
			 energy supply of the Western Hemisphere to find solutions that are politically
			 acceptable and practical in policy terms.
				(c)ActivitiesThe United States Government shall seek to
			 implement, in cooperation with Energy Forum countries—
				(1)an energy crisis initiative that will
			 promote national and regional measures to respond to temporary energy supply
			 disruptions, including participating in a Western Hemisphere energy crisis
			 response mechanism in accordance with section 9(b);
				(2)an energy sustainability initiative to
			 facilitate long-term supply security by fostering reliable supply sources of
			 energy and improved energy efficiency, including—
					(A)developing, deploying, and commercializing
			 technologies for sustainable renewable fuels within the region;
					(B)promoting production and trade in
			 sustainable energy, including energy from biomass and other
			 alternatives;
					(C)facilitating investment, trade, and
			 technology cooperation in energy infrastructure, petroleum products, natural
			 gas (including liquefied natural gas), energy efficiency (including automotive
			 efficiency), clean fossil energy, renewable energy, and carbon
			 sequestration;
					(D)promoting regional infrastructure and
			 market integration;
					(E)developing effective and stable regulatory
			 frameworks;
					(F)developing policy instruments to encourage
			 the use of renewable energy and improved energy efficiency;
					(G)establishing educational training and
			 exchange programs between Energy Forum countries; and
					(H)identifying and removing barriers to trade
			 in technology, services, and commodities;
					(3)an energy for development initiative to
			 promote energy access for underdeveloped areas through energy policy and
			 infrastructure development, including—
					(A)increasing access to energy services for
			 the poor;
					(B)improving energy sector market
			 conditions;
					(C)promoting rural development though biomass
			 energy production and use;
					(D)increasing transparency of, and
			 participation in, energy infrastructure projects;
					(E)promoting development and deployment of
			 technology for clean and sustainable energy development; and
					(F)facilitating the use of carbon
			 sequestration methods in agriculture and forestry and linking greenhouse gas
			 emissions reduction programs to international carbon markets; and
					(4)biofuels studies,
			 with country studies provided by each partner country, in accordance with
			 section 6.
				(d)ImplementationIt is the sense of Congress that the Energy
			 Forum should—
				(1)meet at least once every 2 years;
			 and
				(2)meet on a subregional basis, as
			 needed.
				(e)Western hemisphere energy industry
			 group
				(1)AuthorityThe Secretary of State, in coordination
			 with the Secretary of Commerce and the Secretary of Energy, shall approach the
			 governments of other countries in the Western Hemisphere to seek cooperation in
			 establishing a Western Hemisphere Energy Industry Group (referred to in this
			 subsection as the Energy Group) within the Western Hemisphere
			 Energy Cooperation Forum. The Energy Group should include representatives from
			 industries and governments in the Western Hemisphere.
				(2)PurposeThe purpose of the Energy Group should be
			 to—
					(A)increase public-private
			 partnerships;
					(B)foster private investment; and
					(C)enable countries in the Western Hemisphere
			 to devise energy agendas compatible with industry capacity and cognizant of
			 industry goals.
					(3)Discussion topicsIt is the sense of Congress that the Energy
			 Group should discuss—
					(A)promoting a secure investment
			 climate;
					(B)developing and deploying biofuels and other
			 alternative energy and clean electrical production facilities;
					(C)developing and deploying energy efficient
			 technologies and practices in the industrial, residential, and transportation
			 sectors;
					(D)oil and natural gas production and
			 distribution;
					(E)maintaining transparency of energy
			 production, trade, consumption, and reserves data;
					(F)promoting biofuels and alternative energy
			 research; and
					(G)training and education exchange
			 programs.
					(f)Oil and natural gas working group
				(1)EstablishmentThe United States Government shall seek
			 cooperation in establishing an Oil and Natural Gas Working Group (referred to
			 in this subsection as the Working Group) within the Western
			 Hemisphere Energy Cooperation Forum or the Western Hemisphere Energy Industry
			 Group.
				(2)PurposesThe Working Group should strengthen
			 dialogue between international oil companies, national oil companies, and civil
			 society groups on issues related to international standards on transparency,
			 social responsibility, and best practices in leasing and management of oil and
			 natural gas projects.
				(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 for fiscal year 2009 to carry out this
			 section.
			5.United States-Brazil biofuels
			 partnership
			(a)In generalThe Secretary of State, in coordination
			 with the Secretary of Energy, shall work with the Government of Brazil
			 to—
				(1)coordinate efforts to promote the
			 production and use of biofuels among countries, giving preference to those
			 countries that are among the poorest (as determined by the Inter-American
			 Development Bank) and most dependent on petroleum imports, including—
					(A)coordinating the biofuels feasibility
			 studies described in section 6;
					(B)collaborating on policy and regulatory
			 measures to—
						(i)promote domestic biofuels production and
			 use, including related agricultural and environmental measures;
						(ii)reform automotive sectors to incorporate
			 biofuels use, including increased efficiency, reduced emissions, and
			 integration with high-efficiency advanced technologies; and
						(iii)reform fueling infrastructure to allow for
			 use of biofuels and other alternative energy sources;
						(2)invite the European Union, China, India,
			 South Africa, Japan, and other interested countries to join in and expand upon
			 existing international efforts to promote the development of a global strategy
			 to create global biofuels markets and promote biofuels production and use in
			 developing countries;
				(3)assess the feasibility of working with the
			 World Bank and relevant regional development banks regarding—
					(A)biofuels production capabilities;
			 and
					(B)infrastructure, research, and training
			 related to such capabilities; and
					(4)develop a joint and coordinated strategy
			 regarding the construction and retrofitting of pipelines and terminals near
			 major fuel distribution centers, coastal harbors, and railroads.
				(b)International agricultural extension
			 programsThe Secretary of
			 Agriculture shall work with the Government of Brazil to facilitate joint
			 agricultural extension activities related to biofuels crop production, biofuels
			 production, and environmental and greenhouse gas emissions reduction
			 practices.
			(c)Educational grantsThe Secretary of Energy, in coordination
			 with the Secretary of State, and in collaboration with the Government of
			 Brazil, shall establish a grant program to finance advanced biofuels research
			 and collaboration between academic and research institutions in the United
			 States and Brazil.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal year 2009—
				(1)$3,000,000 to carry out subsection
			 (a);
				(2)$5,000,000 to carry out subsection (b);
			 and
				(3)$7,000,000 to carry out subsection
			 (c).
				6.Biofuels feasibility studies
			(a)In generalThe Secretary of State, in consultation
			 with the Secretary of Energy, shall work with each partner country to conduct a
			 study to determine the feasibility of increasing the production and use of
			 biofuels in such country.
			(b)Analysis of the energy policy
			 frameworkThe study conducted
			 under subsection (a) shall analyze—
				(1)the energy policy of the partner country,
			 particularly the impact of such policy on the promotion of biofuels; and
				(2)the status and impacts of any existing
			 biofuel programs of the country.
				(c)Assessment of demandThe study conducted under subsection (a)
			 shall assess, with respect to the partner country—
				(1)the quantitative and qualitative current
			 and projected demand for energy by families, villages, industries, public
			 transportation infrastructure, and other energy consumers;
				(2)the future consumption by the heat,
			 electricity, and transportation sectors;
				(3)the demand for high-quality transportation
			 fuel;
				(4)the local market prices for various energy
			 sources; and
				(5)the employment, income generation, and
			 rural development opportunities from biofuel industry.
				(d)Assessment of resourcesThe study conducted under subsection (a)
			 shall—
				(1)assess the present and future biomass
			 resources that are available in each geographic region of the participating
			 country to meet the demand assessed under subsection (c);
				(2)include a plan for increasing the
			 availability of existing biomass resources in the country; and
				(3)include a plan for developing new,
			 sustainable biomass resources in the country, including wood, manure,
			 agricultural residues, sewage, and organic waste.
				(e)Analysis of available technologies and
			 systemsBuilding upon the
			 results of the assessments described in subsections (c) and (d), the study
			 shall—
				(1)analyze available technologies and systems
			 for utilizing biofuels in the country, including—
					(A)technologies for the conversion of biomass
			 crops and agroforestry residues in pellets and briquettes;
					(B)low-pollution stoves;
					(C)biogas production;
					(D)charcoal and activated coal
			 production;
					(E)biofuel production;
					(F)combustion and co-combustion
			 technologies;
					(G)the availability of biofuels technologies
			 in various geographic regions; and
					(H)the economic viability of biomass
			 technologies; and
					(2)compare such technologies and systems to
			 conventional energy supplies with respect to cost-effectiveness, maintenance,
			 social acceptability, and the impact on development.
				(f)Environmental assessmentThe study conducted under subsection (a)
			 shall assess—
				(1)the likely impacts of increased biomass
			 harvesting and production, and biofuels production and use on environmental
			 sustainability, including effects on carbon emissions; and
				(2)the availability of financing from global
			 carbon credit trading mechanisms.
				(g)Food security assessmentThe study prepared by each partner country
			 under subsection (a) shall assess the likely impacts on food stocks and prices
			 in partner countries.
			(h)Development of policy options To promote
			 biofuel production and use
				(1)In generalThe study prepared by each partner country
			 under subsection (a) shall identify and evaluate policy options to promote
			 biofuel production and use, after taking into account—
					(A)the existing energy policy of the country;
			 and
					(B)the technologies available to convert local
			 biomass resources into biofuels.
					(2)CoordinationIn conducting the evaluation under
			 paragraph (1), the partner country shall involve local, national, and
			 international public and private institutions with responsibility or expertise
			 in biofuel production and use.
				(3)Principal issuesThe study shall address—
					(A)potential biomass in the country and
			 barriers for the production of biofuels from such biomass products;
					(B)strategies for creating a market for
			 biomass products in the country;
					(C)the potential contribution of biofuels to
			 reducing fossil fuel consumption in the country;
					(D)environmental sustainability issues and the
			 mitigating effect on carbon emissions of increased biofuel production;
					(E)the potential contribution of biofuels to
			 economic development, poverty reduction, and sustainability of energy
			 resources;
					(F)programs for the use of biofuels in the
			 transportation sector;
					(G)economic cooperation across international
			 borders to increase biofuel production and use;
					(H)technology collaboration and joint ventures
			 and technological, cultural, and legal barriers that may impede such
			 technological cooperation; and
					(I)the economic aspects of the promotion of
			 biofuels, including job creation, financing and loan mechanisms, credit
			 mobilization, investment capital, and market penetration.
					(i)Authorization of appropriations
				(1)In
			 generalThere are authorized to be appropriated $20,000,000 for
			 fiscal year 2009 to carry out this section.
				(2)Supplemental
			 funding sourcesThe Secretary of State shall work with the
			 Government of Brazil, the governments of partner countries, regional
			 development banks, the Organization of American States, and other interested
			 parties to identify supplemental funding sources for the studies described in
			 this section.
				7.Multilateral development
			 banksIt is the sense of
			 Congress that the Secretary of the Treasury should instruct the United States
			 Executive Director at each international financial institution to which the
			 United States is a member to use the voice, vote, and influence of the United
			 States to ensure that assistance provided by the institution encourages
			 development of renewable energy sources, including energy derived from
			 biomass.
		8.Carbon credit trading mechanisms
			(a)In generalThe Secretary of State shall work with
			 interested governments in the Western Hemisphere and other countries to
			 organize regional and hemispheric carbon trading mechanisms under the United
			 Nations Framework Convention on Climate Change and existing trade and financial
			 agreements to—
				(1)establish special carbon credits for the
			 preservation of tropical rain forests;
				(2)use greenhouse gas-reducing farming
			 practices;
				(3)jointly fund greenhouse gas sequestration
			 studies and experiments in various geological formations; and
				(4)jointly fund climate mitigation studies in
			 vulnerable areas in the Western Hemisphere.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for fiscal year 2009 to carry out this
			 section.
			9.Energy crisis response mechanism
			(a)FindingsCongress makes the following
			 findings:
				(1)Cooperation between the United States
			 Government and governments of other countries during energy crises promotes the
			 national security of the United States and of the cooperating countries.
				(2)Credible contingency plans to respond to
			 energy shortages may serve as deterrents to the manipulation of energy supplies
			 by export and transit countries.
				(3)The vulnerability of most countries in the
			 Western Hemisphere to supply disruptions from political, natural, or terrorism
			 causes may introduce instability in the Western Hemisphere and can be a source
			 of conflict, despite the existence of major energy resources in the Western
			 Hemisphere. The United States and Canada are the only members of the
			 International Energy Program in the Western Hemisphere.
				(4)Integrating countries in the Western
			 Hemisphere into regional and international agreements for the management of
			 energy emergencies will benefit market stability and encourage development in
			 participating countries.
				(b)Establishment of an energy crisis response
			 mechanism for the Western Hemisphere
				(1)AuthorityThe Secretary of State, in coordination
			 with the Secretary of Energy, shall immediately seek to establish a Western
			 Hemisphere energy crisis response mechanism.
				(2)ScopeThe mechanism established under paragraph
			 (1) should include, as appropriate—
					(A)a real-time information sharing and
			 coordinating mechanism to respond to energy supply emergencies;
					(B)technical assistance in the development and
			 management of national and regional strategic reserves within the Western
			 Hemisphere;
					(C)the promotion of increased energy
			 infrastructure integration between countries;
					(D)emergency demand restraint measures;
					(E)energy switching preparedness and
			 alternative energy production capacity;
					(F)enhanced demand intensity reduction
			 programs; and
					(G)measures to strengthen sea lane and
			 infrastructure security.
					(3)MembershipThe Secretary shall seek to include in the
			 Western Hemisphere energy crisis response mechanism membership of each major
			 energy producer and major energy consumer in the Western Hemisphere and other
			 members of the Western Hemisphere Energy Cooperation Forum established pursuant
			 to section 4(a).
				(4)StudyThe Secretary of Energy shall—
					(A)conduct a study of supply vulnerabilities
			 for natural gas in the Western Hemisphere; and
					(B)submit a report to the appropriate
			 congressional committees that includes recommendations for infrastructure and
			 regulatory needs for reducing supply disruption vulnerability and international
			 coordination.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 for fiscal year 2009 to carry out this
			 section.
			10.Energy foreign assistance
			(a)In generalThe Administrator of the United States
			 Agency for International Development (referred to in this section as the
			 Administrator) shall seek to increase United States foreign
			 assistance programming in renewable energy, including in activities to reduce
			 energy import dependence through the use of biofuels.
			(b)Development strategy reviewThe Administrator shall—
				(1)review country assistance strategies to
			 increase assistance for renewable energy activities; and
				(2)submit the results of this review to the
			 appropriate congressional committees not later than 180 days after the date of
			 the enactment of this Act.
				(c)Expedited sustainable energy
			 grants
				(1)AuthorizationThe Administrator is authorized to award
			 grants to nongovernmental organizations for sustainable energy and job creation
			 projects in at-risk nations, such as Haiti. Grant funds shall be provided to
			 grantees on an expedited basis upon approval of the eligible project.
				(2)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $5,000,000 for fiscal year 2009 to carry out this
			 subsection.
				11.Energy public diplomacy
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 to the Department of State for public
			 diplomacy activities on renewable energy in the Western Hemisphere.
			(b)LimitationNot less than 50 percent of any amount
			 appropriated pursuant to the authorizations of appropriations under paragraph
			 (1) shall be used for education activities implemented through civil society
			 organizations.
			12.ReportThe Secretary of State, in consultation with
			 the Secretary of Energy, shall submit an annual report to the appropriate
			 congressional committees on the activities carried out to implement this
			 Act.
		
